

114 S2596 IS: To amend title 10, United States Code, to permit veterans who have a service-connected, permanent disability rated as total to travel on military aircraft in the same manner and to the same extent as retired members of the Armed Forces entitled to such travel.
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2596IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Heller (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to permit veterans who have a service-connected, permanent
			 disability rated as total to travel on military aircraft in the same
			 manner and to the same extent as retired members of the Armed Forces
			 entitled to such travel.
	
		1.Transportation on military
			 aircraft on a space-available basis for disabled veterans with a
			 service-connected, permanent disability rated as total
			(a)Availability of
 transportationSection 2641b of title 10, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following:
					
						(f)Special priority
 for certain disabled veterans(1)The Secretary of Defense shall provide transportation on scheduled and unscheduled military flights within the continental United States and on scheduled overseas flights operated by the Air Mobility Command on a space-available basis for any veteran with a service-connected, permanent disability rated as total.
 (2)Notwithstanding subsection (d)(1), in establishing space-available transportation priorities under the travel program, the Secretary shall provide transportation under paragraph (1) on the same basis as such transportation is provided to members of the armed forces entitled to retired or retainer pay.
 (3)The requirement to provide transportation on Department of Defense aircraft on a space-available basis on the priority basis described in paragraph (2) to veterans covered by this subsection applies whether or not the travel program is established under this section.
 (4)In this subsection, the terms veteran and service-connected have the meanings given those terms in section 101 of title 38..
				(b)Effective
 dateSection 2641b(f) of title 10, United States Code, as added by subsection (a)(2), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act.